DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/20/21 have been fully considered but they are not persuasive. 
Applicant states that “claims 2 and 11 have been amended to incorporated the limitations of previous claim 1. Support can be found [in] paragraph [0062) and claim 5.” The examiner fails to understand what limitations of claim 1 were incorporated in claims 2 and 11 because it appears that no limitations were deleted from claim 1 and claim 11 has not been amended. Furthermore, it is unclear what amendment applicant is alleging is supported by paragraph 0062 and original claim 5. 
It is noted that applicant previously stated: “As noted above, the sample collection system of the instant application is composed of multiple devices such as the collection needle actuation mechanism 2 (claim 1) and the specimen holder actuation mechanism 4 (claim 2). Therefore, even under the “broadest reasonable interpretation,” the instant claims are not directed to “an apparatus.”
It is noted that the MPEP provides for the limited statutory categories of patentable subject matter as being “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” MPEP 35 U.S.C. 101 Inventions patentable. There is no category labeled as “system(s)” nor “multiple devices”. In view of 
It is noted that any device, apparatus, etc. claimed as comprising more than one structural element can be considered as comprising multiple devices/apparatuses, structures,  etc.  because each individual structural element of the invention can be considered as a device/apparatus. Therefore, such invention can also be considered/referred to as “a system” (or various other terms, names, etc.) that would be considered as a machine (apparatus) within the established statutory categories of patentable subject matter. 
Furthermore, as previously acknowledge, noted in the remarks in the prior Office Action (hereby incorporated by reference), applicant is not precluded from employing functional language within the claims. There mere presence of functional language does not mean the language itself is improper nor proper.  Also as previously noted, there is a distinction between reciting how positively claimed structural elements (interrelated structural components) of an apparatus function relative to each other and how structural elements are intended to, can, or possibly function relative to materials, articles, objects, etc. that are not positively claimed as elements of the apparatus. Furthermore, all functional language does not necessarily provide for clear and definitive structural nexus (structural connections, relative locations) of the positively claimed elements. For example, placing the term “configured to…” before recited possible uses of a positively element does not necessarily provide for nor require any clear structural connection between an element and other structures recited in reference to the 
As to the art rejections applicant asserts:
“Applicant respectfully submits that the bridge 20 of Leighton is used for resting the “donor tissue block 19” which is equivalent to the biospecimen 3 of the instant application. In Leighton, “core samples” are obtained from the donor tissue block 19 and are planted in the holes formed by recipient punch 1 in the recipient block 4. Namely, the bridge 20 of Leighton is not a place where a sample is stored and thus, it does NOT correspond to the storage portion 15 of the instant application. 
Thus, Applicant takes the position that the recipient block 4 of Leighton corresponds to the storage potion 15 of the instant application and the base 6 corresponds to the storage portion actuation mechanism 16. Under this interpretation, however, neither recipient block 4 nor the base 6 is configured to “automatically move the storage portion to a position under the collection needle so as to receive the microdissection sample ejected from the collection needle and to a standby position that does not hinder movements of the collection needle after receiving the microdissection sample (amended claim 1).”

The examiner disagrees. As previously stated, the claims are directed to an apparatus that is defined by the actual, positively claimed structural elements. The biological specimen, microdissection sample (including a cut portion the polymer film and broad biological specimen that is not positively claimed as an element of the invention), and liquid are not claimed as elements of the invention. Therefore, they are not required to be present anywhere relative to the actual positively claimed elements of the invention. Instead, they are mentioned in the claims relative to intended use. It is not required that either or of the bridge 20 actually be storing any type of sample. The issue is whether or not the prior art discloses any structural 
As to the storage portion being capable of being automatically, it is noted that this is equivalent to other prior known tables, stages, substrates, plates, surfaces etc. being and/or located within apparatuses that provide for automated movement of such in XYZ orthogonal directions.  Such structures were previously known prior to the instant application. 
It has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.
However, it is noted that the claims do not positively claim element(s) that actually can provide for any automated movement of any positively claimed element. (See further remarks herein that is consistent with the specification). 
Furthermore, Leighton states “computer programs or controllers for controlling the positioning and actuation of instruments are well known and need not be described in detail herein.” (column 13, lines 24-27).
 Furthermore, automated movement of structures (such as a “storage portion” or equivalents therefore) were previously known in the art as evidenced by Welsh that discloses a fully automated microdissection apparatus that is controlled via a computer/controller and includes an XY stage 9. (Abstract, paragraphs 0002, 24, 31, 112, 133, 136, 142). 

Therefore, the claims are rejected as given herein.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 11 is objected to because of the following informalities:  The term “claim1” should be “claim 1”.  Appropriate correction is required.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line 
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus. 
	It is noted that the claims are directed to an apparatus. While the claims mentions microdissection sample, samples, biological specimen, and liquid, it is noted that none are positively claimed as elements of the invention. They are considered materials/articles intended to be worked upon.	
The claims herein do not invoke 112(f) as stated in the prior Office Action.
The instant claim recite an intended purpose and/or possible use of the claimed invention relative to a broad, undefined, and unclaimed microdissection sample of a biological sample. Such recitation provides no requirements directed to the construction of the apparatus. There is no requirement for an owner, operator, user, possessor, purchaser, etc. of the instant claimed apparatus to ever use the apparatus in any process at all, for any specific purpose or process of use, to collect anything (including for collecting a microdissection sample from a biological specimen as intended by applicant). The apparatus will remain defined by the same positively claimed structural components listed in the body of claim regardless of applicant’s recited intended purpose/use. Once the invention is manufactured and provided, 
The “configured to hold a biological specimen” and “configured to penetrate and cut …” clauses of claim 1 and “configured to hold…” and “configured to store…” clauses of claims 3 and 24, respectively are directed to intend use. As noted above, no sample is positively claimed as element of the invention and required to undergo any microdissection process, cutting process, collection process, nor any other processes or process steps. Therefore, there is no requirement for any microdissection sample to present nor stored anywhere relative to any of the positively claimed elements of the invention. See prior remarks above, further herein, and those applicable of the prior Office Action. Although, no sample is positively claimed as an element of the instant invention (not required to be present), it is noted that any structure, apparatus/device, multiple devices, etc. that is/are structurally capable of performing the recited functions will be considered as an equivalent that reads upon the invention as presently claimed.          
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	It is noted that the claims contain broad, generic terms that are not structurally defined in the claims. For example, the various “mechanism(s) that is configured to…”  a liquid in-flow mechanism…, a collection needle actuation mechanism…, holding body…, collection needle, specimen placement holder container, specimen holder, specimen holder mechanism, and further elements recited relative to “that is configure to…” or “configure to” clauses are not interpreted as invoking 112, 6th paragraph. 
	 It is noted that a number of the “configure to…” clauses employed throughout the claims do not provide for any structural nexus, structural connectivity between elements the 
	It is noted that the passage, “a holding body that is a polymer and is configured to hold the biological specimen”, is directed to what the holding body can do relative to the broad, unspecified biological specimen. There is no requirement for the biological specimen to be present, held by, on, in, etc. the holding body. It is further noted that the holding body is not required to be structurally connected to any other positively claimed element of the claimed invention.
	It is noted that “a tip end portion” is not defined so as for one to determine the structural boundaries of such a portion relative to the needle, where such “portion” begins and ends.  
In claims 1-3 and 24, it is noted that there is no requirement for any biological specimen to be present on the holding body nor any movement of anything be performed.
In claim 1, for clarity in reading and understanding, it appears as if the paragraph, “the collection need is attached to…”, should be located between “a collection needle actuation mechanism…” paragraph and “a holding body that…” paragraph. Furthermore the last paragraph, “the collection need is configured to penetrate can cut…” should be located after “a holding body that…” paragraph and before “a storage portion that…” paragraph. 

As to claim 3, it is noted that the phrase “the collection need is configured to move along the first axial direction to cut and collect the microdissection sample” is redundant because claim 1 already establishes that the collection needle moves in the first axial direction. Therefore, the phrase of claim 3 does not provide for any further structural limitation. The “to cut and collect…” phrase is directed to intended use/purpose relative to the unclaimed microdissection sample. 
In claim 3, it is noted that storage portion is capable of being moved by the storage portion actuation mechanism. Therefore, it appears as if the claim should be amended to read as “the store portion actuation mechanism is configured to move the storage portion along a second axial direction orthogonal to the first axial direction. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 10-11, 13, and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is noted that claims in general are replete with awkward, vague, ambiguous, and confusing language.
As to claims 1-3, 10-11, 13, and 22-24 are unclear, because it is unclear what is structurally meant by the phrase “a fully automated manner” in the preamble of claim 1. The phrase appears to be misplaced and does not appropriately modify any claimed structural element. It is noted that the claims are directed to an apparatus not a process of use. There is no requirement for anything to be performed in an automated manner. It is presumed that that applicant intends for the invention to be named “an automated sample collection system”. If so, then the claim should be amended to such. Furthermore, it is noted that the specification describes the system as being automated by the inclusion of a control unit 17 and a controller 27 that is connected to each element. (paragraph 0079, Figure 4 of the publication). There is no description of the storage portion actuation mechanism being an automated structure that is capable of automatically moving anything. Therefore, the claim is not consistent with the specification. It is unclear how the system (entire invention) and storage portion actuation mechanism as claimed can be respectively considered as automated, capable moving the storage portion…without the control unit and controller being claimed as elements of the invention. 
As to claim three, it is noted that the attachment of the needle to the collection needle actuation mechanism (recited in claim 1) is what allows the needle to be moved. Therefore, the phrase “the collection needle is configured to move along a first axial direction…” is redundant in view of claim 1 and it is unclear how the paragraph further structurally limits the invention. See remarks above. Furthermore, it is noted that the “configured to” clause directed to the 
Claim 10 recites the limitation "the given range of the storage portion actuation mechanism" in the last 2 lines.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 10-11, 13, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leighton, US 6,103,518 in view of Welsh, US 2011/0252935.
Leighton discloses an instrument (system) for constructing tissue arrays. The instrument includes multiple punches mounted on a punch platform, the punch platform displaceable between precisely defined positions. (Abstract). 
  	The system of Leighton can include “a recipient punch 1 is smaller and is used for making holes in the recipient block 4 (storage portion). Donor punch 2 (detachable collection needle having a tapered end portion) is larger, having an inner diameter corresponding to the outer diameter of the recipient punch 1. Donor punch 2 is used for obtaining (penetrating and cutting the sample in an internal shape of the punch) the core samples from the donor block 19 and planting them in the holes formed by recipient punch 1 in the recipient block 4. (Figures 1-4 and corresponding descriptions). 

	The punch 2 is attached to various structures such as the punch can be move in various directions as shown in the figures and described at column 9 lines 8-23, the system includes   carriage or slide 7 and pivot bearing 3. Slide 7 moves vertically (Z axis) on rail 28 which moves front to back (Y axis) on horizontal slide 8 controlled by drive 10. Slide 8 moves laterally (X axis) on slide 9 controlled by drive 11. Slide 9 is affixed to a base plate 6. (actuation mechanisms that move the needle vertical and orthogonal directions to vertical; horizontally). 
	There is a base 6 and bridge 20 that can be employed to hold/store a specimen respectively and moved in respective desired ranges including where a distance of movement by one stage/holding structure is greater/less than the other (claim 10). 
	Leighton does not disclose a holding body that is a polymer and is configured to hold a biological specimen nor that movement of the storage portion is automated. 
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness. 	
	Welsh discloses an automated device/system for dissecting samples. The system includes punch/stamp out devices mounted to an arm and movable via motors relative to stages,  plates, holders on the stages, and sample specimens that may be present. ( Figure 1, Example 1, (paragraph 0133-134). 
	The reference discloses a fully automated microdissection apparatus that is controlled via a computer/controller and includes an XY stage 9 that moves orthogonal directions relative to the first axis (Z, vertical) to allow the stage position samples and/or plates relative to the punch device 28. (Abstract, paragraphs 0002, 24, 31, 112, 133, 136, 142).
	The sample comprises the material to be dissected mounted on a slide surface or sandwiched between two slide surfaces. The slide is a substantially flat, thin substrate which has dimensions that permit the support of the material to be dissected and permit the slide to also be simultaneously dissected along with the voxel. The material of the slide should be cleanly dissected along with the sample when cutting a voxel from the sample/slide. As used herein the term `voxel` refers to a section removed from the sample, and the section (voxel) typically also includes at least a portion of the material of the slide (holding body) on which the 
	It would have been obvious to one of ordinary skill in the art prior to effective filing date of the invention to recognize that the device of Leighton may be modified to be an automated device including stages that allow for XY movement of the base 6 and bridge 20 to allow precise positioning of such relative to the punch for processing samples and employed with a biological specimen, as taught by Welsh, provided on a polymer holding body and such specimen and the holding body being penetrated and cut to provide core dissection samples that are supported and that could be could be subjected to further analysis without breaking, maintaining its structural integrity. 
	As to claims 2-3, and 24, Leighton does not specify the use of a petri dish for holding the holding body. 
	Applicant did not invent Petri dishes. Petri dishes were previously known in the art as an apparatus used to analyze biological samples. It would have been obvious to and within the routine skill, knowledge of one of ordinary skill in the art to recognize that a petri dish may be employed in the modified system of Leighton to hold the holding body and analyze a biological sample.
. 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leighton in view of Welsh as applied above, and further in view of Taki et al, US 7267800; Gulla et al. US 7,144,554; or Nakazawa et al., US 6,605,257.
Leighton does not specify that the tips are connected to needle actuation mechanism via a coil spring. 
Each reference discloses a respective device including a needle that is attached to needle actuation mechanism via a coil spring. Taki discloses the use of spring 3a. (Figure 5and description thereof). Gulla discloses the use of spring 64. (Figures 2-4 and descriptions thereof). Nakazawa discloses the use of springs 49, 55, 56. (Figures 4-5 and descriptions thereof). 
Each of the respective springs allows each of the respective needles to come in contact with an object and absorb any further force produce by any further movement such that the needles do not break and/or sustain any damage. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the modified teachings of Leighton such that the needles are attached to the housing via a spring as taught by Taki, Gulla, or Nakazawa in order to absorb force exerted upon contact with the plates, stages, etc. or any other objects to avoid/minimize damaging the needles and/or the objects contacted by the needles.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BRIAN R. GORDON
Examiner
Art Unit 1798



/BRIAN R GORDON/             Primary Examiner, Art Unit 1798